Citation Nr: 1018270	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  00-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for ilio-
inguinal nerve disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in pertinent part, granted service 
connection and assigned a noncompensable rating for a ilio-
inguinal nerve disability (ilio-inguinal neuropathy with 
neuralgia, claimed as nerve damage and ejaculation problems), 
effective April 6, 1995.  The Veteran appealed the initial 
rating assigned for his disability and the claim has remained 
in appellate status since that time.  In October 2003 and 
again in February 2008, the Board remanded the claim for 
additional development.  That development having been 
completed, the issue is now back before the Board for further 
appellate consideration


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's 
inguinal nerve disability has been manifested by constant, 
severe pain and chronic numbness, burning, and itchiness that 
is tantamount to severe neuritis of the ilio-inguinal nerve.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
a rating of 10 percent, but not higher, for neuritis of the 
ilio-inguinal nerve have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8630 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, 
the Veteran's claim for an increased rating arises from his 
disagreement with the initial rating following the grant of 
service connection.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, the Board need not address whether VA has complied 
with the notice provisions of the VCAA with respect to that 
claim.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
and other pertinent evidence.  Further, the Veteran has been 
provided an opportunity to set forth his contentions in 
written statements and during multiple hearings before the 
RO.  Significantly, the Veteran and his representative have 
not identified any additional evidence related to his claim.  
VA is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified 
to VA. 38 U.S.C.A. § 5103A(b)(1) (West 2009).  VA, therefore, 
has made every reasonable effort to obtain all records 
relevant to the Veteran's claim.

On consideration of the foregoing, and in light of the 
favorable nature of this decision, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Board 
finds that the Veteran is not prejudiced by its adjudication 
of his claim.

II.  Initial increased rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two 
ratings will be applied, the higher rating will be assigned 
if the disability picture more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
finds that staged ratings are not appropriate in this case as 
the factual findings do not show distinct time periods since 
the date of claim where any aspect of the service-connected 
disability exhibited symptoms that would warrant different 
ratings.

The Veteran seeks an initial compensable rating for his ilio-
inguinal nerve disability, which he developed as a result of 
surgery to treat a right groin area infection caused by a 
tick bite incurred in service. 

His disability has been rated under DC 8730, which 
contemplates neuralgia involving the ilio-inguinal nerve.  
38 C.F.R. § 4.124a, DC 8730 (2009).  In general, neuralgia is 
characterized by dull and intermittent pain of typical 
distribution so as to identify the nerve, and is also rated 
on the same scale provided for injury of the nerve involved, 
with a maximum equal to moderate, incomplete, paralysis.  
38 C.F.R. § 4.124 (2009).  

Pursuant to 38 C.F.R. § 4.124, the maximum rating that may be 
assigned for neuralgia will be that for moderately severe, 
incomplete paralysis, which corresponds to a noncompensable 
rating.  Thus, the Veteran is already in receipt of the 
highest possible rating under DC 8730.  38 C.F.R. § 4.124a, 
DC 8730 (2009).  However, in order to afford the Veteran 
every benefit of the doubt in the adjudication of his claim, 
the Board will consider whether a compensable rating is 
warranted under an alternate diagnostic code.  38 U.S.C.A. 
§ 5107(b).  
The Board observes that impairment of the ilio-inguinal nerve 
is rated by analogy under DCs 8630 (neuritis) and 8730 
(neuralgia).  As the Veteran is already in receipt of the 
highest rating available under DC 8730, the Board will now 
consider whether a compensable rating is warranted under DC 
8630.  38 C.F.R. § 4.124a, DC 8630 (2009).  

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence during the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what that 
evidence shows, or fails to show, regarding the claim on 
appeal.  

The pertinent evidence of record consists of reports of VA 
examinations conducted in August 1999, September 1999, and 
May 2009, VA outpatient treatment records dated from April 
1995 to July 2009, transcripts of personal hearings conducted 
in April 1995, March 2000, and March 2004, and multiple 
written statements submitted by the Veteran during the 
pendency of the appeal.

The record reflects ongoing complaints and treatment for 
groin pain arising from a tick bite incurred in 1971 while 
the Veteran was serving in Vietnam.  He had the tick excised 
in the field, but subsequently developed an infection that 
resulted in an inguinal abscess requiring surgical 
intervention in 1974, 1984, and 1994.  

In an April 1995 written statement, the Veteran complained of 
neurological manifestations in his groin area since his last 
surgery.  Later that month, he testified at a RO hearing that 
he suffered "constant" pain and itching in the groin area, 
adding that when he "move[d] his leg the wrong way the pain 
fe[lt] like a nail or pin that [was] sticking [him] straight 
through the leg."

In a February 1996 written statement, the Veteran again 
complained of constant pain, itching, and tenderness in the 
area of tick bite.  He indicated that he was unable to walk 
very far due to the condition.  

The Veteran underwent an August 1999 VA inguinal examination 
in which he reported groin pain that had persisted since the 
initial 1971 injury but had worsened after his 1994 surgery.  
He complained of painful flare-ups upon ejaculation.  In this 
regard, the Veteran stated that while his groin disability 
interfered with his sexual performance, he was able to 
maintain erections adequate for intercourse.  He denied any 
episodes of nocturia.  Physical examination revealed a normal 
phallus and testes that were bilaterally descended.  It was 
noted that he had a scar on the right side of his groin, but 
no inguinal hernias.  Additionally, the examiner noted that 
the actual area of groin tenderness was hard to identify as 
there were no palpable masses and no structures that could be 
easily identified by palpation.

The following month, the Veteran reported for a VA scars 
examination in which he recounted his history of an in-
service tick bite and subsequent inguinal infection requiring 
multiple surgeries.  In contrast with the prior VA 
examination, no scars were detected on the Veteran's right 
groin.  However, the VA examiner noted that there was 
tenderness on palpation throughout the right groin area and 
recurrent abscesses requiring multiple incisions and drainage 
procedures with residual tenderness.  The examiner then 
opined that the chronic pain the Veteran experienced in his 
right groin would prohibit him from sitting for any length of 
time and preclude him from working in a clerical job.

The Veteran was afforded a March 2000 RO hearing in which he 
complained of constant, throbbing inguinal pain.  He stated 
that he also suffered from inguinal nerve problems that 
interfered with his ability to ejaculate, sit in a certain 
place for very long, or sit on anything hard.  The Veteran 
further stated that his inguinal nerve problems prevented him 
from "lean[ing] back because if he d[id] he fe[lt] the 
nerves pinching."  He described his inguinal nerve flare-ups 
as "feel[ing] like a nail between [his] legs that [was] 
pinching [him] all the time" and added that these 
neurological manifestations interfered with his quality of 
life by leaving him constantly tired and unable to walk very 
far.
The Veteran's Social Security Administration (SSA) records 
reflect that he complained of an inability to work due to his 
groin pain and psychiatric problems.  Those records reveal 
that the Veteran was treated for boils in the right groin 
region in June 2002.  At that time, a small indurated area 
was noted along the perineal fold area of right groin that 
was slightly tender to palpation.  There were no sign of 
active infection.  The diagnostic impression was status post 
infection of right groin, well-healed, with mild tenderness 
to palpation.  Subsequent SSA records show that the Veteran 
was awarded SSA disability benefits, effective April 2002.  
Significantly, however, those benefits were awarded not for 
the Veteran's groin problems but for his psychiatric 
disability, for which he was granted a total disability 
rating, effective September 1999.

At a March 2004 RO hearing, the Veteran testified primarily 
concerning his psychiatric disability but also included 
complaints of persistent pain in his right groin area.  At 
the RO hearing, he emphasized that it was "not the skin and 
not the scar," but the "nerves inside the groin that g[ave] 
[him] trouble." 

In May 2004, the Veteran sought outpatient VA treatment for a 
painful, unopened two-inch inguinal abscess with erythema and 
swelling.  Later that month, he was treated for neuropathic 
pain, swelling, and purulent drainage in right groin near the 
scrotum.  He was prescribed oral antibiotics and analgesic 
balm to treat his inguinal nerve problems and related 
symptoms.  Subsequent VA outpatient records dated in July 
2004 reveal that the Veteran's groin region had an indurated 
area medial to the right crease that measured approximately 6 
centimeters in length and 1 centimeter in width.  This area 
was noted to be tender but not fluctuant.  No drainage on 
palpation was observed.   The Veteran received follow-up 
treatment over the next several weeks and was scheduled to 
undergo a surgical excision biopsy in late August 2004.  
However, that procedure was canceled and he was instead 
prescribed Percocet for his inguinal symptoms. 

The record thereafter shows that the Veteran has continued to 
seek treatment for his groin disability, including its 
neurological manifestations.  

Pursuant to the Board's February 2008 remand, the Veteran was 
afforded a May 2009 VA neurological examination in which he 
complained of a history of numbness in the right groin with 
burning and shooting pain radiating to the penis.  He also 
reported radiating pain to the lateral and medial aspects of 
the groin during certain types of movements and activities.  
Additionally, the Veteran stated that his inguinal symptoms 
interfered with his ability to sit in certain positions; walk 
long distances, perform exercises, and engage in sexual 
intercourse.

Physical examination revealed a non-oozing surgical scar at 
the ilio-inguinal groove of the right medial groin.  During 
motor and reflex testing, the Veteran displayed an absent 
ankle jerk, but did not exhibit any other inguinal 
neurological deficits.  Sensory testing revealed an absence 
of sensation, hyperpathia, and radiating pain at the site of 
the inguinal scar and markedly decreased touch on the medial 
groin below the ligament and side of penis.  No other sensory 
deficits were observed.

Based on the results of the examination, the Veteran was 
diagnosed with right ilio-inguinal neuropathy with neuralgia, 
which the VA examiner noted might be caused by a neuroma of 
the ilio-inguinal nerve.  The Veteran was also diagnosed with 
mild peripheral neuropathy associated with his type II 
diabetes mellitus.  However, the Board observes that the 
peripheral neuropathy is contemplated in the Veteran's 20 
percent rating for his service connected diabetes, which is 
not currently on appeal.  Thus, the Board need not consider 
that condition in determining whether the Veteran is entitled 
to a higher rating for his ilio-inguinal nerve neuropathy.

The Board now turns to the relevant diagnostic criteria.  
Under DC 8730, a noncompensable rating is warranted for mild 
or moderate paralysis of the ilio-inguinal nerve.  A 10 
percent rating is warranted for severe to complete paralysis 
of that nerve.  38 C.F.R. § 4.124a, DC 8530.  

Neuritis, which is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123. 

The Board observes that the words 'mild,' 'moderate,' and 
'severe' are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
'equitable and just.' 38 C.F.R. § 4.6.

Based on a careful review of the record, and affording all 
benefit of the doubt in the Veteran's favor, the Board finds 
that the nature of his ilio-inguinal neuropathy is severe.  
Throughout the entire pendency of this appeal, he has 
complained of constant pain and chronic numbness, burning, 
and itching affecting his right inguinal region.  The record 
reflects that he has sought VA outpatient treatment for these 
inguinal neurological symptoms on an ongoing basis.  
Moreover, the severity of these symptoms has been shown to 
limit his ability to engage in a variety of daily activities, 
such as walking, sitting, and engaging in sexual intercourse, 
and has interfered with ability to obtain and maintain 
employment.  Furthermore, the report of the Veteran's most 
recent VA examination includes clinical findings of 
significant neurological deficits.  

The Board recognizes that the Veteran has been formally 
diagnosed with neuralgia, but not neuritis.  However, in 
light of the above evidence, the Board finds that the 
Veteran's clinically documented ilio-inguinal nerve symptoms 
are at a level that more closely approximates a loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, which are contemplated in the 
rating for severe neuritis.  Accordingly, the Board concludes 
that a rating of 10 percent for an ilio-inguinal nerve 
disability is warranted under DC 8630.  38 C.F.R. § 4.124a; 
DC 8630.  This is the maximum rating available under that 
diagnostic code.

The Board has considered whether a rating in excess of 10 
percent is available under other diagnostic codes.  In this 
regard, the Board acknowledges that, in addition to nerve 
impairment, the Veteran's groin disability has been shown to 
be productive of scarring that is tender on palpation.  
However, the Board observes that the Veteran has already been 
granted a separate 30 percent rating for residuals of a tick 
bite in the right groin area under the rating schedule 
pertaining to skin disabilities.  38 C.F.R. § 4.118, DCs 
7820-7806.  Both DCs 7806 (dermatitis and eczema) and 7820 
(other infections of the skin) expressly contemplate the 
diagnostic criteria pertaining to scars.  Therefore, the 
Board finds that the Veteran's right groin scarring is 
contemplated in the rating that he has been assigned for his 
tick bite residuals and that to award him a separate rating 
for that disability would amount to impermissible pyramiding.  
38 C.F.R. § 4.14 (2009).

Additionally, the Board has considered the applicability of 
the diagnostic code pertaining to inguinal hernias.  However, 
the Veteran does not contend, nor does the clinical evidence 
reflect, that he has a hernia.  Thus, the diagnostic code 
pertaining to that disability is not applicable in this 
instance.  38 C.F.R. § 4.71a, DC 7338 (2009).  The Board also 
finds that no other potentially applicable diagnostic code 
provides a basis for assignment of a rating greater than 10 
percent for the Veteran's ilio-inguinal nerve disability.

For the foregoing reasons, the Board finds that since the 
date of service connection, an initial increased rating of 10 
percent, but not higher, is warranted for the Veteran's 
inguinal nerve disability under the applicable rating 
criteria.  38 U.S.C.A. § 5107(b) (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Consideration

The Board observes that the rating schedule represents as far 
as practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment. 38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as 'governing norms.'  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

In this case, the Board acknowledges that the Veteran's 
inguinal nerve disability has been shown to be productive of 
severe pain, chronic numbness, and burning that significantly 
interferes with his ability to carry on various occupational 
and daily living activities.  However, such impairment is 
contemplated by the applicable rating criteria for severe 
neuritis, noted above.  38 C.F.R. § 4.124a; DC 8630.  

Additionally, the Board recognizes that the Veteran has been 
unemployed and collecting SSA disability compensation since 
effective April 2002.  Significantly, however, those benefits 
were awarded not for the Veteran's groin problems but for his 
psychiatric disability, for which he has already been granted 
a total disability rating and which is not an issue in this 
appeal.  There is no other competent evidence indicating that 
the Veteran's inguinal nerve disability has resulted in 
marked interference with employment beyond that contemplated 
in schedular ratings, been productive of frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In light of 
the above, the Board concludes that referral for 
consideration of extraschedular ratings is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

An initial increased rating of 10 percent, but not higher, 
for his service-connected inguinal nerve disability is 
granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


